DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, 14-17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al. (US 6234167).
Cox discloses in reference to claim:
1.  An aerosol-generating system 21, the system comprising: a liquid storage Portion 37 configured to hold a liquid aerosol-forming substrate;  a vaporizer 23,  (vaporizer 23 includes heating element which includes heating resistor 33 coiled around tube 27 defining an internal passage shown at 29) including a heating element (generally 33) having a structure defining an open-ended internal passage 29;  and a micro pump 39 configured to deliver liquid aerosol-forming substrate from the liquid storage portion to the internal passage of the heating element;  wherein the vaporizer is configured to directly heat the 

    PNG
    media_image1.png
    869
    1090
    media_image1.png
    Greyscale

 Note Cox discloses The pressurization arrangement 39 is preferably a so-called sepra container of the type used for dispensing, for example, gel shaving creams, caulking compounds, and depilatories, although other pressurization arrangements for delivering the material, such as propellants and manual or automatic pumps, may be used if desired or necessary.  
	Micro pumps are included within the “manual or automatic” pumps as disclosed by Cox, as they are known to those skilled in the art. 

2.  The aerosol-generating system according to claim 1, wherein the micro pump is configured to deliver a determined amount of liquid aerosol-forming substrate from the liquid storage portion to the internal passage of the heating element based on the micro pump performing an individual pump cycle. 
 
3.  The aerosol-generating system according to claim 1, further comprising: a Chamber 49 configured to receive liquid aerosol-forming substrate delivered from the liquid storage portion by the micro pump;  wherein the micro pump includes an outlet 31 and the micro pump is configured to deliver the liquid aerosol-forming substrate through the outlet of the micro pump;  wherein the heating element 33 is located inside the chamber 49 and proximate to the outlet of the micro pump. 
 
4.  The aerosol-generating system according to claim 1, further comprising: a tubing segment (see small segment of tube at outlet 31) configured to deliver the liquid aerosol-forming substrate from the micro pump to the vaporizer. 
 
5.  The aerosol-generating system according to claim 4, wherein the vaporizer 27is arranged downstream of an open end of the tubing segment. 
 
6.  The aerosol-generating system according to claim 4, wherein the tubing segment includes a capillary tube. Cox describes the device as a capillary aerosol generator as such the tube is implied to be capillary in nature. 
 
7.  The aerosol-generating system according to claim 4, wherein the vaporizer 27includes a heating coil 33 extending around a portion of the tubing segment. 

8.  The aerosol-generating system according to claim 4, wherein the vaporizer includes a heating coil extending from the tubing segment in a longitudinal direction.  See figure 1
 

9.  The aerosol-generating system according to claim 1, wherein the liquid storage portion includes a rigid container and a one-way valve that is configured to direct air into the rigid container upon delivering liquid aerosol-forming substrate from the liquid storage portion to the internal passage of the heating element. 
 The pressurization arrangement 39 is preferably a so-called sepra container of the type used for dispensing, for example, gel shaving creams, caulking compounds, and depilatories, although other pressurization arrangements for delivering the material, such as propellants and manual or automatic pumps, may be used if desired or necessary.  
It is noted that a “rigid container and a one-way valve that is configured to direct air into the rigid container upon delivering liquid from the liquid storage portion to the [outlet of the container] are included within the “manual or automatic” pumps as disclosed by Cox, as they are known to those skilled in the art. 

10.  The aerosol-generating system according to claim 1, wherein the liquid storage portion includes a flexible container including at least one movable wall, the at least one movable wall configured to reduce a volume of the liquid storage portion to cause liquid aerosol-forming substrate to be delivered from the liquid storage portion to the internal passage of the heating element. 

Cox discloses:
According to the preferred embodiment, the source 37 of material includes a flexible container 45, and the pressurization arrangement 39 includes a chamber 47 in which the flexible container is disposed.  A pressurized gas G is preferably sealed in the chamber 47 and surrounds the flexible container 45.  The pressurization arrangement 39 is preferably a so-called sepra container of the type used for dispensing, for example, gel shaving creams, caulking compounds, and depilatories, although other pressurization arrangements for delivering the material, such as propellants and manual or automatic pumps, may be used if desired or necessary.  The sepra container pressurization system is particularly preferred, however, particularly due to its capacity for resistance to surrounding temperature variations, as well as to variations in pressure of the gas G because the gas is not depleted.  When it is desired to dispense material from the source 37 of material, and the valve 35 is opened, the pressure of the gas G, which is preferably about two atmospheres (about 30 psi) greater than ambient pressure, compresses the flexible container 45, causing material to enter the tube 27 through the second end 31 of the tube in communication with the source of material.  A preferred gas G is nitrogen because of its ready availability and comparatively low cost, although various other gases are also suitable and may be preferred for particular applications.


12.  The aerosol-generating system according to claim 1, wherein the liquid storage portion includes a one-way valve 35 between the liquid storage portion and the micro pump. 
 

14.  The aerosol-generating system according to claim 1, further comprising: a main unit 25 and a cartridge 23, the cartridge configured to be removably coupled to the main unit, the main unit including 
 
15.  The aerosol-generating system according to claim 14, wherein the cartridge 23 includes the liquid storage portion. 

 With respect to claims 16-17, 19 the explanation above applies mutatis mutandis. 

16.  A method, comprising: controlling a micro pump to deliver liquid aerosol-forming substrate from a liquid storage portion to an internal passage within a heating element of a vaporizer;  and controlling the vaporizer to heat the delivered liquid aerosol-forming substrate at the internal passage to a temperature sufficient to volatilize at least a part of the delivered liquid aerosol-forming substrate. 
 
17.  The method according to claim 16, wherein the controlling the micro pump includes causing the micro pump to deliver a determined amount of liquid aerosol-forming substrate from the liquid storage portion to the internal passage of the heating element based on causing the micro pump performing an individual pump cycle. 
 

19.  The method according to claim 16, wherein, the micro pump includes an outlet, the heating element is located inside a chamber and proximate to the outlet of the micro pump, and the controlling the micro pump includes causing the micro pump to deliver the liquid aerosol-forming substrate through the outlet of the micro pump. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. in view of  Hopps (US 2015/0047662A1) and Stephenson et al. (US 2014/0301722A1) .
	Cox discloses the claimed invention except in reference to claim:
11.  The aerosol-generating system according to claim 1, wherein the liquid storage portion includes a septum configured to enable refilling of the liquid storage portion with liquid aerosol-forming substrate. 
	Hobbs discloses an aerosol generating device having a refillable liquid reservoir.  As the use of a septum in known as an effective means for refilling a liquid reservoir from Stephenson, one of skill in the art would have found it obvious to modify the Cox device to include a refillable reservoir having a septum for accomplishing the refilling step. 

Claims 13 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. 
Cox discloses the claimed invention except in reference to claim:



18.  The method according to claim 16, wherein the controlling the micro pump includes causing the micro pump to deliver liquid aerosol-forming substrate at a flow rate that is within 0.5 to 2 microliters per second. 

Note the change in the volume flow rate of the a micropump is within the skill of the artisan such that one of skill would be well able to modify the device to provide the claimed flow rate in the process of routine experimentation to find the optimal flow rate for the device. 

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Regarding claims 1-10, 12, 14-17, 19, Applicant argues that Cox does not teach the “direct” heating of the liquid substrate “at the internal passage” of the heating element by the vaporizer.   
The claim language reads: …”wherein the vaporizer is configured to directly heat the delivered liquid aerosol- forming substrate at the internal passage to a temperature sufficient to volatilize at least a part of the delivered liquid aerosol-forming substrate.  It is noted that the claim language does not, as seems to be argued, require that the heating element is in direct physical contact with the liquid substrate. 
In the device of Cox, the vaporizer 23 includes heating element which includes heating resistor 33 coiled around tube 27 defining an internal passage shown at 29, the heating resistor 33 being optionally surrounded by insulation 56.  As such vaporizer 23 is configured to directly heat the liquid substrate delivered to the internal passage. 

Claims 11, 13, 18 are not argued past dependency on claims 1 and 16. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761